Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 11-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 5-6, 11-12, and 14-15, recites the term “Preferably” which renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. 
Claim Objections
Claim 3 is objected to because of the following informalities: Unit is not provided with 100 to 400.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim are rejected under 35 U.S.C. 103 as being unpatentable over Henrik (EP 3153775) in view of Li (CN 203899735).
Regarding claim-1, Henrik discloses a method for operating a fluidized bed boiler ([0001-0079]; Fig.2, 11-12), comprising the steps of:
a) providing fresh ilmenite particles having a shape factor of 0.8 or lower as bed material to the fluidized bed boiler (Implicitly: Since shape factor of rock ilmenite is generally less than 0.8, the person skilled in the art would assume that provided rock ilmenite in Henrik has a value less than 0.8) ([0039- Figure.1], [0032], [0053] Fig.1); 
b) carrying out a fluidized bed combustion process ([0001], [0018], [0032]); 
c) removing at least one ash stream comprising ilmenite particles from the fluidized bed boiler ([0019]); 
d) separating ilmenite particles from the at least one ash stream ([0022], [0045], [0076]), Fig.12], wherein the separation includes a step of using a magnetic separator ([0045]) comprising a field strength of 2,000 Gauss or more. It is obvious and can easily construed by the person skilled in the art to set the magnetic field strength at appropriate gauss value of magnetic separator for efficiently separation of ilmenite particles from the ash stream; 
e) recirculating separated ilmenite particles into the bed of the fluidized bed boiler ([0018], [0027-0028], [0048]); wherein the average residence time of ilmenite particles in the fluidized bed is 100 h or more ([0012], [0016]).
But Henrik does not explicitly teach a field strength of 2,000 Gauss or more.
Li teaches a magnetic separator (magnetic cylinder 1, Fig.1) and teaches a field strength of 2,000 Gauss or more (adjustable 500 to 15000 Gauss) ([0006], [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Henrik’s method with the field strength of 2,000 Gauss or more as taught by Li for purpose of efficiently separating ilmenite particles from the ash stream.
Regarding claim-2, Henrik as modified discloses characterized in that the fresh ilmenite particles are rock ilmenite ([0018], [0053]).
Regarding claim-3, Henrik as modified discloses characterized in that the fresh ilmenite particles comprise a particle size distribution with a maximum at 100 to 400, preferably 150 to 300 um. ([0039-Figure.9] Size: 300um).
Regarding claim-4, Henrik as modified discloses characterized in that the at least one ash stream is selected from the group consisting of bottom ash stream and fly ash stream ([0021], [0045], [0048]).
Regarding claim-5, Henrik as modified discloses characterized in that it further comprises a pre-classification step (pre-treated/pre-selection), in which the particles in the at least one ash stream are pre-classified before magnetic separation (See Fluid mechanical sieving before magnetic separator Fig.11) of the ilmenite particles from the ash stream; wherein preferably the pre-classification (pre-treated) comprises mechanical particle classification and/or fluid driven particle classification, more preferably sieving and/or gas driven particle classification (Fluid mechanical sieving Fig.11) ([0025], [0044]).
Regarding claim-6, Henrik as modified discloses characterized in that the mechanical particle classification (Fluid mechanical sieving Fig.11) comprises sieving with a mesh size from 200 to 1,000 um, preferably 300 to 800 um, further preferred 400 to 600 um; wherein preferably a rotary sieve is used. It is obvious, and just a mere of design and constructional detail of an apparatus in which the person skilled in the art can easily construed to set the suitable mesh size according to desired specification for pre-treatment and recovery of particles.
Regarding claim-7, Henrik as modified discloses characterized in that the separation includes a step of using a magnetic separator comprising a field strength of 4,500 Gauss or more (as taught by Li). Moreover, it is also obvious over Henrik and can easily construed by the person skilled in the art to set the magnetic field strength at appropriate gauss value of magnetic separator for efficiently separation of ilmenite particles from the ash stream.
Regarding claim-8, Henrik as modified discloses characterized in that the magnetic separator (Fig.11-12) comprises a rare earth roll (RER) or rare earth drum (RED) magnet (rare earth permanent magnetic material as taught by Li).
Regarding claim-9, Henrik as modified discloses characterized in that the magnetic field is axial (magnetic field can by axial or radial as taught by Li).
Regarding claim-10, Henrik as modified discloses characterized in that the magnetic field is radial (magnetic field can by axial or radial as taught by Li).
Regarding claim-11, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is at least 120 h, further preferably at least 200 h, further preferably at least 300 h ([0012], [0016]).
Regarding claim-12, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is3PA TENTAttorney Docket Number: GLAWE-38003.251 less than 600 h, further preferably less than 500 h, further preferably less than 400 h, further preferably less than 350 h ([0012], [0016]).
Regarding claim-13, Henrik as modified discloses characterized in that the boiler is a circulating fluidized bed boiler (CFB) ([0001], [0003], [0033]).
Regarding claim-14, Henrik as modified implicitly discloses characterized in that the separation efficiency of step d) is at least 0.5 by mass, preferably at least 0.7 by mass for ilmenite. It is obvious and can easily construed by the person skilled in the art that effective separation of ilmenite particles from the ash stream is based on magnetic strength of a magnetic separator which can be adjusted based on the desired specification. Thus 50-70 wt% of ilmenite in ash stream can be separated by adjusting magnetic strength and orientation of magnetic field.
Regarding claim-15, Henrik as modified discloses characterized in that the fraction of ilmenite in the bed material is 25 wt.% or more, preferably 30 wt.% or more ([0031] Fraction are between 10 to 95 wt%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651